Citation Nr: 9911559	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-41 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
prostate disorder.

2. Entitlement to service connection for coronary artery 
disease with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to April 
1960.

By rating decision dated in March 1979, the Regional Office 
(RO) denied the veteran's claim for service connection for 
prostatitis.  He was notified of this decision and of his 
right to appeal by a letter dated later that month, but a 
timely appeal was not received.  He has submitted additional 
evidence seeking to reopen his claim for service connection 
for a prostate disorder.  In a rating action dated in 
November 1992, the RO concluded that the evidence submitted 
by the veteran was not new and material, and his claim for 
service connection for prostatitis remained denied.  In 
addition, the RO denied service connection for coronary 
artery disease with hypertension.  When this case was before 
the Board of Veterans' Appeals (Board) in April 1997, it was 
remanded for additional development of the record.  

As noted in the April 1997 decision, the veteran raised a 
claim for service connection for hearing loss, and the RO was 
directed to adjudicate that claim.  However, no action was 
taken by the RO, and this matter is again referred to the RO 
for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The veteran argues that the evidence he has submitted is new 
and material, warranting reopening of his claim and a grant 
of service connection for a prostate disorder, and that 
service connection should be established for coronary artery 
disease with hypertension.  In support of his claim, he 
submitted an affidavit dated in May 1994 from A. F. Grant, 
M.D.  In this statement, Dr. Grant notes that he was a 
division surgeon with the 11th Airborne and 24th infantry 
division and that he served with the veteran in Germany from 
1959 to 1960.  He noted that he certified the veteran's 
medical records from that time, and that he had treated him 
for chest pain.  He added that a battalion surgeon treated 
the veteran for a prostate problem.  He indicated that on the 
discharge examination, he rated the veteran with several 
disabilities, including chronic prostate disease, 15 percent; 
and coronary artery disease with hypertension, 67 percent.  
He also related that he had that day reviewed the veteran's 
medical background and work record and that it was his 
opinion that the prior disabilities had continued throughout 
the intervening years.  Finally, Dr. Grant reported that the 
veteran told him that he had been treated for these 
conditions at a Department of Veterans Affairs (VA) facility 
in Shreveport, Louisiana from 1961 to 1969 and a the VA 
hospital in Houston, Texas from 1970 to 1975 and from 1980 to 
1986.

This case turns, in large part, on the credibility of Dr. 
Grant.  Initially, the Board notes that there are some 
discrepancies in the record.  Although Dr. Grant states that 
he rated the veteran's disabilities on the separation 
examination, his name is not listed on the report of the 
examination as having conducted it.  In addition, it is noted 
that the veteran was assigned to the 1st airborne division, 
46th infantry at the time of the examination, and this was 
where the examination was done.  

The Board notes that the RO contacted the service department 
in an attempt to verify the status of Dr. Grant.  However, it 
requested that the National Personnel Records Center identify 
three claim numbers, and the RO was advised that the service 
department did not maintain claims folders.  Rather than seek 
clarifying information from the service department, the RO, 
in March 1998, wrote to the veteran and requested that he 
provide additional information concerning Dr. Grant.  
However, no response was received.  

The Board believes that another attempt should be made to 
obtain the requested information.  In Wood v. Derwinski, 1 
Vet. App 190 (1991), the Court noted that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  

The Board points out that, following the VA cardiology 
examination in August 1997, the examiner concluded that he 
did not find documentation in the medical records supporting 
the origin of the veteran's heart disease as being in 
service.  

In addition, the Board notes that in the April 1997 remand, 
it directed the RO to schedule the veteran for a urology 
examination, and to have the examiner furnish an opinion 
concerning whether any current prostate disorder was related 
to service.  Although the examination was conducted, the 
examiner did not provide the opinion as requested.  The Board 
is obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Finally, the Board notes that Dr. Grant indicated that the 
veteran had been treated at various VA facilities following 
service, beginning in 1961.  It does not appear that the RO 
has sought to obtain these records.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:





1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his prostate 
disorder and for cardiovascular disease 
since his discharge from service.  After 
securing any necessary authorization or 
medical releases, the RO should seek to 
obtain legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  

2.  The RO should procure records 
concerning the treatment the veteran 
received at the Shreveport, Louisiana VA 
medical center from 1961 to 1969, and 
from the Houston, Texas VA medical center 
from 1970-1975 and from 1980 to 1986.

3.  The RO should again contact the 
service department and attempt to obtain 
information verifying Dr. Grant's 
service, to include the units in which he 
served and whether he was, in fact, a 
physician.  

4.  If additional evidence is procured, 
the RO should schedule another VA 
examination by a specialist in 
cardiovascular disease in order to 
determine the etiology of the veteran's 
heart disease.  The cardiologist should 
be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's 
cardiovascular disease is related to 
service.  The examiner should comment on 
the significance, if any, of the elevated 
blood pressure readings in service and at 
the time of the December 1960 employment 
examination.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.

5.  The RO should refer the veteran's 
claims file to the physician, if still 
available, who conducted the VA urology 
examination in August 1997.  The examiner 
must be requested to provide an opinion 
as to whether it is at least as likely as 
not that any current disability of the 
prostate is related to service.  If the 
examiner is of the opinion that 
additional examination of the veteran is 
warranted, such examination should be 
conducted.  If the physician is no longer 
with VA, the RO should arrange for 
examination of the veteran by another 
appropriate specialist for the purpose of 
ascertaining the etiology of any prostate 
disorder(s) found present.  The rationale 
for any opinions expressed should be set 
forth.  The claims file and a separate 
copy of this remand must be made 
available to the selected examiner and 
any report provided by the examiner must 
be annotated in this regard.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



